2018 UT App 26



               THE UTAH COURT OF APPEALS

IN THE MATTER OF THE EVAN O. KOLLER REVOCABLE LIVING TRUST

                       MARK KOLLER,
                         Appellee,
                             v.
           LUANN K. SHAFFER AND KATHRYN PROUNIS,
                        Appellants.

                             Opinion
                        No. 20160215-CA
                     Filed February 15, 2018

             First District Court, Logan Department
              The Honorable Brandon J. Maynard
                           No. 143100098

           M. Robert Smith and Christopher L. Daines,
           Attorneys for Appellant LuAnn K. Shaffer
           Matthew N. Evans and Matthew M. Cannon,
            Attorneys for Appellant Kathryn Prounis
          James K. Tracy, Robert S. Tippett, James C.
        Dunkelberger, and Trevor M. Crowley, Attorneys
                         for Appellee

  JUDGE DAVID N. MORTENSEN authored this Opinion, in which
   JUDGE KATE A. TOOMEY concurred. JUDGE GREGORY K. ORME
   concurred in Sections II and III, and concurred in the result,
                  without opinion, in Section I.

MORTENSEN, Judge:

¶1     Written instruments speak for themselves, and only
specific exceptions to that general rule allow a court to look
outside a document when interpreting it. The district court ruled
that LuAnn K. Shaffer expressly resigned as trustee in writing.
            In re Evan O. Koller Revocable Living Trust


Because the district court properly interpreted the relevant
provisions of a trust instrument and the associated resignation,
we affirm its grant of summary judgment in favor of Mark
Koller. 1

¶2     Mark 2 brought this suit seeking a declaration that he was
the rightful trustee of the Evan O. Koller Revocable Living Trust
(the Trust). Evan O. Koller established the Trust in 2006,
designating himself as both settlor and trustee of the Trust. Evan
named LuAnn successor trustee, and the appointment was to be
operative upon his “death, resignation or incapacity.” In a
proceeding not relevant to this appeal, Evan was declared
incapacitated in 2006. Evan’s children, 3 including Mark and
LuAnn, stipulated to the appointment of a professional trustee in
lieu of LuAnn accepting trusteeship. When the professional
trustee resigned in 2009, LuAnn became trustee.

¶3    Around this same time, another of Evan’s children,
Kathryn Prounis, was serving as co-conservator of Evan’s estate
(the Estate) with her brother, Dan Koller. Kathryn informed
LuAnn that the Estate was “out of money” and that “the co-
conservators were trying to get a loan” from Lewiston State
Bank (the Bank). The Bank insisted that the court appoint
Kathryn and Dan as trustees of the Trust before it would
consider the requested loan.


1. A separate appeal involving many of these same parties has
been resolved by the court in a separate opinion issued today.
See In re Koller, 2018 UT App 27.

2. Because many of the parties involved in this case share a last
name, we refer to individuals by their first names throughout
this opinion. We intend no disrespect by the apparent
informality.

3. All parties on appeal are Evan’s natural children.




20160215-CA                     2                 2018 UT App 26
            In re Evan O. Koller Revocable Living Trust


¶4     Kathryn was under the impression that she and Dan were
already trustees by way of a prior stipulation among Evan’s
children. She nevertheless requested that LuAnn formally resign
as trustee. On May 29, 2009, LuAnn signed a notarized
document (the Resignation), stating, “I, LuAnn K. Shaffer, also
known as LuAnn K. Nelson, hereby resign as successor trustee
of [the Trust].” That same day, LuAnn delivered the Resignation
to an employee of the Bank.

¶5     The Resignation contained no language making LuAnn’s
resignation conditional upon other events—such as the Estate
obtaining the requested loan—but LuAnn contends that her
intention in signing the Resignation was that it would be invalid
if the loan was not approved. The loan request as it was
originally framed—as a mortgage loan—was abandoned, but the
Bank issued the Estate a line of credit five days after LuAnn
signed the Resignation.

¶6     Several years later, Evan died. Prior to his death, Evan
had signed an amendment to the trust instrument, specifying
that “[u]pon the death, resignation or incapacity of LuAnn . . . as
Trustee, the successor Trustee shall be Mark.” After Evan’s
death, Mark received a copy of the Resignation from Dan.
Believing that LuAnn had resigned as trustee, Mark sought
appointment as successor trustee and initiated the present case
in the district court.

¶7     LuAnn and Kathryn opposed Mark’s efforts, arguing that
LuAnn “never intended to resign nor has she ever resigned as
trustee of” the Trust. However, the district court ultimately
concluded that the Resignation spoke for itself and granted
summary judgment in Mark’s favor. The court appointed Mark
as “the sole trustee” and concluded that he was authorized “to
marshal the assets of [the Trust] . . . and all trusts created
thereunder, and to administer such trust(s) according to its
terms.”



20160215-CA                     3                 2018 UT App 26
            In re Evan O. Koller Revocable Living Trust


¶8      LuAnn appeals, 4 arguing that the district court erred in
granting summary judgment. The errors she alleges all center on
the question of whether the district court properly concluded
that she had resigned as trustee; the basis of its decision to grant
summary judgment to Mark. “We review the trial court’s [grant
of] summary judgment for correctness, considering only whether
the trial court correctly applied the law and correctly concluded
that no disputed issues of material fact existed.” Hermansen v.
Tasulis, 2002 UT 52, ¶ 10, 48 P.3d 235.

¶9      According to LuAnn, there are seven ways in which the
district court erred in its conclusion that she resigned as
successor trustee: (1) LuAnn never “legally resigned” as
successor trustee; (2) the Resignation was to be held in escrow
unless and until the Bank granted the mortgage loan, but the
“mortgage loan transaction . . . was abandoned and never
consummated,” leaving the Resignation “voided and destroyed
and [with] no legal effect”; (3) the Bank’s request for the
Resignation was improper; (4) LuAnn never intended to resign
unless the mortgage loan was granted; (5) she never delivered
the Resignation to any beneficiary of the Trust; (6) no one relied
upon the Resignation; and (7) “LuAnn at all relevant times acted
as Trustee of the Trust.” Mark counters that LuAnn “executed
the Resignation, which unequivocally demonstrates her intent to
resign as trustee of the Trust effective” on the date that the
Resignation was signed. LuAnn insists that the district court
should have considered extrinsic evidence before concluding
that the Resignation established such an intent.




4. Kathryn also appealed and filed the appellants’ brief in this
matter. LuAnn joined that brief. Because the case involves
whether LuAnn resigned as successor trustee, we use “LuAnn”
from this point forward to refer to arguments made by both
Kathryn and LuAnn.




20160215-CA                     4                 2018 UT App 26
            In re Evan O. Koller Revocable Living Trust


¶10 In our view, the arguments raised by the parties fit within
three main categories: parol evidence, delivery, and factual
disputes. We therefore discuss each in turn.

                         I. Parol Evidence

¶11 The district court did not err by refusing to consider parol
evidence of LuAnn’s intent. We typically see the parol evidence
rule in conjunction with contracts and the interpretation of their
terms, but the Resignation is not a contract. 5 We make this
clarification because the parties rely almost exclusively on case
law interpreting contracts and applying the parol evidence rule
to those contracts, repeatedly addressing the issue of integration.
See e.g., Tangren Family Trust v. Tangren, 2008 UT 20, ¶ 11, 182
P.3d 326.

¶12 But because this is not a contract case, integration is
immaterial. 6 Here, we employ the parol evidence rule as it
applies to written instruments generally; that is, parol evidence
is admissible only if the instrument contains an ambiguity. See,
e.g., Meridian Ditch Co. v. Koosharem Irrigation Co., 660 P.2d 217,
221 (Utah 1983) (refusing to consider extrinsic evidence when
there was no “ambiguity of [a] particular provision” of a decree
and the “language [was] clear and [could] therefore be construed
upon its face”); Rowley v. Marrcrest Homeowners’ Ass’n, 656 P.2d
414, 417 (Utah 1982) (interpreting a plat and concluding that

5. The distinction becomes particularly important when we
address LuAnn’s argument that the Resignation was void for
lack of consideration. See infra ¶¶ 19–21.

6. Even if integration were a relevant concept here, the parol
evidence rule would not apply any differently. See Tangren
Family Trust v. Tangren, 2008 UT 20, ¶ 11, 182 P.3d 326 (stating
that even “if a contract is integrated, parol evidence is admissible
. . . to clarify ambiguous terms.”).




20160215-CA                     5                 2018 UT App 26
             In re Evan O. Koller Revocable Living Trust


because “[p]lats are writings[,] . . . parol evidence is inadmissible
to explain or modify an unambiguous plat”); see also Peterson v.
Holloway, 334 P.2d 559, 560–61 (Utah 1959) (defining “the parol
evidence rule” as being “against permitting oral testimony to
vary or contradict written instruments”). 7

¶13 The Trust directs that a trustee may “resign as Trustee
after written notice of such resignation is delivered to the
Grantor.” Thus, because the Resignation is a written instrument,
it is subject to the traditional operation of the parol evidence
rule, and the district court was correct in excluding such
evidence so long as the Resignation was unambiguous.

¶14 The parol evidence rule requires courts to first look at the
four corners of a written instrument to determine the parties’
intent, rather than considering extrinsic evidence. 8 See Panos v.


7. It is also well settled that “[w]e employ familiar principles of
contract interpretation when construing trust instruments.” Dahl
v. Dahl, 2015 UT 79, ¶ 29. Thus, the parol evidence rule applies to
the interpretation of trust documents. Makoff v. Makoff, 528 P.2d
797, 798 (Utah 1974) (discussing parol evidence as it relates “to
the construction of trust instruments”). But this case does not
involve a trust instrument as we normally think of that term in
that it did not create the trust. See id. (referring to a trust
instrument as one executed by a settlor in “the creation of the
trust”).

8. The Nebraska Supreme Court has, on at least one occasion,
addressed a similar case. In In re Trust Created by Cease, 677
N.W.2d 495 (Neb. 2004), a trust settlor executed a “Termination
of Trust,” which declared that the settlor “hereby resigns from
[his] position as TRUSTEE.” Id. at 498. The lower court admitted
parol evidence, including testimony regarding the settlor’s
“intentions at the time the document was executed.” Id. at 500.
The Nebraska Supreme Court concluded that because the
                                                   (continued…)


20160215-CA                      6                 2018 UT App 26
            In re Evan O. Koller Revocable Living Trust


Olsen & Assocs. Constr., Inc., 2005 UT App 446, ¶ 15 n.3, 123 P.3d
816. But “[i]t is generally recognized that where a written
instrument is ambiguous, such evidence is admissible to show
the intent of the parties.” Tanner v. Utah Poultry & Farmers Co-op.,
359 P.2d 18, 20 (Utah 1961). LuAnn argues that the Resignation
was ambiguous and, as such, the district court should have
considered parol evidence to determine her intent in signing it.
She specifically argues that “there is a latent ambiguity in the
[Resignation] that requires analysis of extrinsic evidence under
Utah law.”

¶15 LuAnn misapprehends the operation of the parol
evidence rule in determining whether a document contains a
latent ambiguity. “Unlike facial ambiguities, a latent ambiguity
arises from a collateral matter when the document’s terms are
applied or executed, not from any facial deficiency in the
[document’s] terms.” Mind & Motion Utah Invs., LLC v. Celtic
Bank Corp., 2016 UT 6, ¶ 40, 367 P.3d 994 (citation and internal
quotation marks omitted). LuAnn rightly claims that Utah law
“allow[s] courts to consider any relevant evidence to determine
whether a latent ambiguity exists.” (Quoting Watkins v. Henry
Day Ford, 2013 UT 49, ¶ 28, 304 P.3d 841 (emphasis omitted).) But
our supreme court recently took “the opportunity to clarify the
conditions under which latent ambiguities arise and the
evidence relevant to establishing them.” Mind & Motion, 2016 UT
6, ¶ 40.

¶16 In Mind & Motion, our supreme court explained “that
instances where extrinsic evidence is allowed to uncover a latent
ambiguity will prove to be the exception and not the rule.” Id.
(citation and internal quotation marks omitted). It further


(…continued)
document was unambiguous, “to the extent that parol evidence
concerning [the document] was admitted, it was error.” Id. at 501.




20160215-CA                     7                 2018 UT App 26
            In re Evan O. Koller Revocable Living Trust


announced, “Parties may not simply proffer subjective affidavits
setting forth their favored interpretation of otherwise clear terms
to create an ambiguity.” Id. “Rather,” the court clarified, “the
extrinsic evidence must show that due to some collateral
matter—trade usage, course of dealing, or some other linguistic
particularity that arises in the context of extrinsic collateral
matters—the [document’s] terms mislabel a person or thing, or
otherwise fail to reflect the parties’ intentions.” Id.

¶17 LuAnn does not contend that the parol evidence she
wanted the district court to consider spoke to “some collateral
matter” like “trade usage, course of dealing, or some other
linguistic particularity.” Cf. id. Instead, she presented the very
sort of evidence the court in Mind & Motion warned against—
LuAnn’s deposition testimony and Kathryn’s affidavit. In other
words, it was subjective evidence setting forth LuAnn’s “favored
interpretation of otherwise clear terms.” See id. This is not the
sort of evidence that is admissible to show the existence of a
latent ambiguity.

¶18 To interpret the parol evidence rule regarding latent
ambiguities in the way LuAnn urges would result in a complete
undoing of the parol evidence rule. Any written document
would be subject to parol evidence simply where a party, for any
reason, alleged that the party’s intent differed from what
appeared on the face of the document. The district court was
correct in refusing to interpret the rule this way.

¶19 LuAnn also argues—separate from her contentions about
latent ambiguities—that the district court should have
considered the loan documents along with the Resignation
because they were “executed substantially contemporaneously
and are clearly interrelated.” (Quoting Shields v. Harris, 934 P.2d
653, 657 (Utah Ct. App. 1997).) But this argument begins with
LuAnn’s assertion that “[t]he first step in the application of the
parol evidence rule is for the court to determine whether the



20160215-CA                     8                 2018 UT App 26
            In re Evan O. Koller Revocable Living Trust


agreement is integrated.” And this assertion is inapposite, as
integration affects application of the parol evidence rule only
when dealing with the interpretation of contracts—and this is
not a contract case. See supra ¶ 11 & note 5. We thus have no
occasion to consider this particular issue further.

¶20 Finally, LuAnn argues that the district court should have
considered extrinsic evidence in support of her contention that
the Resignation was not supported by consideration. (Citing
Tangren Family Trust v. Tangren, 2008 UT 20, ¶ 15, 182 P.3d 326
(“[W]e will nevertheless allow extrinsic evidence in support of
an argument that the contract is not, in fact, valid for certain
reasons that we have specified.”).) In her view, because she
signed the Resignation “only in expectation of and in connection
with the receipt of a loan” and that “specific loan, however, was
never provided,” the Resignation “was not effective and lacked
consideration.” But whether consideration existed is immaterial
unless we are considering whether a contract exists. See Copper
State Leasing Co. v. Blacker Appliance & Furniture Co., 770 P.2d 88,
91 (Utah 1988) (“If there is lack of consideration, there is no
contract.”).

¶21 As we have now repeatedly explained, this is not a
contract case. See supra ¶ 11 & note 5. Contract law is helpful
only so far as it provides analogy to the situation before us.
Here, however, the exception to the parol evidence rule that
LuAnn relies upon is one specifically carved out for evaluating
whether a contract exists. 9 See Tangren, 2008 UT 20, ¶ 11. In other

9. Even if we extended contract law to this specific circumstance,
LuAnn’s claim would fail. She argues that because the mortgage
loan was never consummated, there was no consideration for the
Resignation. “There is a distinction between lack of consideration
and failure of consideration. Where consideration is lacking,
there can be no contract. Where consideration fails, there was a
contract when the agreement was made, but because of some
                                                     (continued…)


20160215-CA                     9                 2018 UT App 26
            In re Evan O. Koller Revocable Living Trust


words, the district court was only required to consider parol
evidence relating to lack of consideration if the claim before it
was based on a contract. Because the district court was not faced
with a contract claim, it was not required to consider parol
evidence regarding consideration. Thus, the district court did
not err in this regard.

¶22 The district court was correct in refusing to consider parol
evidence related to LuAnn’s claim that the Resignation
contained a latent ambiguity. And because the Resignation is not
a contract, there is no requirement that it be supported by
consideration; thus, it was not error for the district court to also
refuse to consider parol evidence on the question of
consideration. Accordingly, the district court’s ruling in its
summary judgment order that the “parol evidence rule bar[red]
extrinsic evidence of intent” was not erroneous.

                            II. Delivery

¶23 The district court properly concluded that the Resignation
was delivered in accordance with the terms of the Trust. The
Trust required that a trustee’s resignation be in writing and
delivered to the Grantor. There is no dispute that the
Resignation is in writing. Instead, the dispute comes over
whether there was “effective delivery of [the Resignation] as
required by the trust.” There was no delivery, LuAnn argues,
because she never intended to “deliver or otherwise provide


(…continued)
supervening cause, the promised performance fails.” General Ins.
Co. of Am. v. Carnicero Dynasty Corp., 545 P.2d 502, 504 (Utah
1976). Even if the Resignation were conditioned on the estate
obtaining the loan, the question would be whether there was a
failure of consideration, not the lack of consideration. And in this
case, consideration appears to have been given in the form of a
line of credit.




20160215-CA                     10                2018 UT App 26
            In re Evan O. Koller Revocable Living Trust


notice of” the Resignation to Kathryn and Dan, who acted as
Evan’s representatives after he was declared incapacitated.

¶24 LuAnn did not deliver the Resignation directly to Kathryn
or Dan. Instead, after she executed it, she left it with Evan’s
accountant “to deliver it to the title company.” The accountant
emailed the Resignation to Kathryn and Dan “to keep [them]
informed of the documents that were tendered to the title
company in connection with the proposed loan transaction.”
LuAnn argues that the accountant was not her agent, nor was
the accountant acting according to any instruction from LuAnn
when she emailed Kathryn and Dan. Mark argues that this is of
no consequence.

¶25 As Mark points out, the Trust “contains no formal
requirement for delivery of a trustee’s resignation. The Trust
requires only that the resignation be ‘delivered to the Grantor.’”
Both Mark and LuAnn primarily focus on delivery of deeds
under Utah law. Their discussions of whether LuAnn intended
for the deed to be delivered, to whom she instructed it be
delivered, and whether that constitutes actual delivery
unnecessarily complicate the matter.

¶26 Assuming the relevant trust provision required LuAnn to
be the person who delivered the Resignation to the Grantor, 10

10. We are not entirely convinced that this is what the trust
provision required. The relevant trust provision states:
       Any Trustee or Co-trustee of this Trust Agreement
       may resign as Trustee after written notice of such
       resignation is delivered to the Grantor, or, if the
       Grantor is deceased, to all of the beneficiaries then
       receiving income interests, and upon the
       acceptance of the successor Trustee to act.
Mark and LuAnn disagree as to whether LuAnn’s
relinquishment of the Resignation to the accountant was
                                                     (continued…)


20160215-CA                    11                 2018 UT App 26
            In re Evan O. Koller Revocable Living Trust


LuAnn’s position on appeal that no such delivery occurred is
untenable. When LuAnn signed the Resignation, she did so at
the request of Dan and Kathryn, the co-conservators of the
Estate. They stood in the shoes of the Grantor. They requested
that LuAnn sign the Resignation, and she obliged. She then
relinquished control of the document to a third party so that Dan
and Kathryn’s efforts to secure a loan could move forward. As
part of that process, the third party delivered the Resignation to
Dan and Kathryn. More simply stated, there was a direct line of
delivery between LuAnn, the third party, and the individuals
standing in the place of the Grantor. Cf. Wilson v. Wilson, 89 P.
643, 646 (Utah 1907) (explaining that in the case of deeds, “[t]he
law is well settled that if a grantor delivers a deed to a third
person absolutely as his deed, without reservation and without
intending to reserve any control over the instrument,” there can
be valid delivery (citation and internal quotation marks
omitted)). Accordingly, we see no error in the district court’s
conclusion that the Resignation was properly delivered.

                      III. Factual Disputes

¶27 None of the factual disputes LuAnn raises should have
precluded summary judgment. These disputes involve “whether


(…continued)
sufficient to prove that she intended delivery. But the Trust does
not explicitly require a resigning trustee to intend delivery.
Notably absent from the trust language is the specification of an
actor. Instead, the Trust uses passive voice—“is delivered.” We
think it possible that once a written resignation “is delivered to
the Grantor,” and the successor Trustee agrees to his role, the
resignation is operative. If the Trust instrument read, “after the
Trustee delivers written notice of such resignation to the
Grantor,” this question might more clearly turn on who
delivered the Resignation to Dan and Kathryn. But the Trust
instrument does not.




20160215-CA                    12                 2018 UT App 26
            In re Evan O. Koller Revocable Living Trust


LuAnn accepted and/or rejected the trusteeship” and concern
“Mark’s alleged acceptance of the trusteeship.” Even if LuAnn is
correct that there are contested facts on these points, they are
immaterial.

¶28 First, LuAnn argues that because she had not yet accepted
the trusteeship, she could not have resigned as trustee. The
district court determined that this argument lacked merit; if she
had not yet accepted her appointment as trustee, the Resignation
was “an initial rejection of the trusteeship.” LuAnn argues
that this was an erroneous weighing of the evidence and
inappropriate on summary judgment. We conclude that, instead,
it was a proper application of the law.

¶29 Utah Code section 75-7-701 specifies that an individual
“designated as trustee who has not yet accepted the trusteeship
may reject the trusteeship.” Utah Code Ann. § 75-7-701(2)
(LexisNexis Supp. 2017). The district court did not, as LuAnn
contends, engage in fact finding or weighing on this point; it did
not decide whether LuAnn had “yet accepted the trusteeship.”
See id. Instead, it determined that it mattered not whether the
trusteeship had been accepted. If it had, the Resignation
relinquished the role. If it had not, section 75-7-701(2) allows for
rejection of the role, which the Resignation would also
accomplish. Put in terms of summary judgment, any dispute
regarding whether LuAnn had accepted the trusteeship did not
affect “any material fact.” See Utah R. Civ. P. 56(a).

¶30 Second, LuAnn argues that even if she rejected or
resigned from the trusteeship, “there are disputed issues of fact
regarding Mark’s alleged acceptance of the trusteeship.” She
cites the Restatement (Third) of Trusts for the proposition that it
“is a question of fact in each case whether the trustee has
manifested an intention to accept or to reject the trusteeship.”
Restatement (Third) of Trusts § 35 cmt. B (Am. Law Inst. 2003).
While LuAnn “is correct that whether or not” acceptance



20160215-CA                     13                2018 UT App 26
            In re Evan O. Koller Revocable Living Trust


“occurred is a question of fact,” she “fails to cite any disputed
issues of fact that would have prevented the district court from
determining the question as a matter of law on summary
judgment.” See McLaughlin v. Schenk, 2009 UT 64, ¶ 33, 220 P.3d
146. Where LuAnn directs us to no facts in the record
demonstrating that Mark did not accept trusteeship, there is no
dispute regarding this fact. The district court was therefore
correct in concluding as a matter of law that Mark was “the sole
trustee.”


                         CONCLUSION

¶31 The district court properly granted summary judgment in
Mark’s favor. LuAnn was not entitled to present parol evidence
regarding her intent in signing the Resignation. The Resignation
was delivered to the Grantor’s representatives, making it
effective. And any factual issues LuAnn raised in opposition to
summary judgment were immaterial.

¶32   Affirmed.




20160215-CA                    14                 2018 UT App 26